DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks address the claim objections and 35 U.S.C. 112 rejections outlined in the last office action mailed 30 March 2022 and because there were no prior art rejections under 35 U.S.C. 102 or 103 presented in said last office action, the claim objections and 35 U.S.C. 112 rejections are individually addressed below in further detail below. 

Claim Objections
Applicant’s amendments to claims 1, 2, 7-11, and 13-15 in the reply filed 21 June 2022 are acknowledged and accordingly the objections to each of said claims for the reasons indicated in the last office action mailed 30 March 2022 are hereby withdrawn.

Claim Rejections - 35 USC § 112
Applicant’s amendments to claims 1 and 11 to overcome the 35 U.S.C. 112(b) rejections to each of independent claims 1 and 11 (as well as their dependent claims 2-10 and 12-15, respectively) are acknowledged and accordingly the rejections to each of claims 1-15 under 35 U.S.C. 112 are hereby withdrawn.
In particular, as remarked by Applicant in the last paragraph of the first page of Applicant’s remarks filed 21 June 2022, independent claims 1 and 11 have been amended to limit the training of the at least one gas sensor to detect over a time duration, each and every of a plurality of known gas analytes that can be potentially released by the gas source and thus obviates the issue raised in the last office action of the claims being rendered unclear in their scope because it was not clear whether the trained gas sensor was to be trained for each and every of a plurality of known gas analytes or for only a specific subset of possible applications, such as the nuclear reactor environment example outlined in Applicant’s as-filed specification ¶ 29. 
As further remarked by Applicant in the last paragraph of the first page of Applicant’s remarks, the as-filed specification ¶ 42 is noted to describe the possible gas analytes that must be trained for regarding the gas sensor and because the scope of the claim is limited to those examples listed and includes, but is not limited to, lithium-ion battery off gas, carbon dioxide, oxygen, toxic gases, and ammonia, the scope of the claim is no longer considered to be rendered unclear in light of the amendments presented in the reply filed 21 June 2022 which limits said training to the plurality of known gas analytes that can be potentially released by the gas source. Accordingly, as noted previously above, the rejections to each of claims 1-15 under 35 U.S.C. 112 are hereby withdrawn.




Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan a method comprising monitoring at least one gas analyte released by a gas source, wherein the at least one gas sensor has been pre-trained a prior utilizing one of a Machine Learning (ML) or a deep learning (DL) algorithm before an initial field deployment of the at least one gas sensor, wherein the utilizing of the ML or DL algorithm to pre-train the at least one gas sensor comprises training the at least one gas sensor to detect over a time duration, each and every of a plurality of known gas analytes that can be potentially released by the gas source, when considered in combination with the other limitations recited in the instant claim.
As to claims 2-10: Each of said claims depends ultimately from claim 1 and accordingly each is indicated allowable at least by virtue of each claim’s respective dependency upon an allowable independent claim.

As to claim 11: The prior art of record does not disclose or render obvious to the skilled artisan a system comprising an enclosure having a gas source and at least one gas sensor having one or more sensing electrodes that is deployed to monitor at least one gas analyte released by the gas source, wherein the at least one gas sensor has been pre-trained a prior utilizing one of a Machine Learning (ML) or a deep learning (DL) algorithm before an initial field deployment of the at least one gas sensor, wherein the utilizing of the ML or DL algorithm to pre-train the at least one gas sensor comprises training the at least one gas sensor to detect over a time duration, each and every of a plurality of known gas analytes that can be potentially released by the gas source, when considered in combination with the other limitations recited in the instant claim.
As to claims 12-15: Each of said claims depends ultimately from claim 11 and accordingly each is indicated allowable at least by virtue of each claim’s respective dependency upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        


/RANDY W GIBSON/Primary Examiner, Art Unit 2856